UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7322



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

MIKE ANDREW BROCKETT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-92-88-N)


Submitted:   January 16, 1996             Decided:   January 25, 1996


Before HALL, MURNAGHAN, and NIEMEYER, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Mike Andrew Brockett, Appellant Pro Se. Charles Dee Griffith, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion for production of transcripts at Government expense. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, although we grant leave to proceed

in forma pauperis, we affirm on the reasoning of the district
court. United States v. Brockett, No. CR-92-88-N (E.D. Va. July 17,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2